MEMORANDUM **
Denice Greenwalt-Baltrons appeals pro se from the district court’s judgment affirming the Commissioner of Social Security’s denial of disability insurance benefits. “We review de novo the district court’s order affirming the Commissioner’s denial of benefits.” Ukolov v. Barnhart, 420 F.3d 1002, 1004 (9th Cir.2005) (quoting Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir.2004)). “A decision to deny benefits will only be disturbed if it is not supported by ‘substantial evidence or it is based on legal error.’ ” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.2005) (quoting Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989)). The district court exercised jurisdiction under 42 U.S.C. § 405(g). We have jurisdiction under 28 U.S.C. § 1291. We affirm.
*195The facts of this case are known to the parties and we do not repeat them here.
Substantial evidence supports the administrative law judge’s (“ALJ”) finding that Greenwalt-Baltrons’ medical impairments did not constitute a severe disability-before the date she was last insured. See 42 U.S.C. § 423(d)(1)(A).
The ALJ properly rejected Dr. Luigi Piciucco’s opinion as irrelevant. See Lombardo v. Schweiker, 749 F.2d 565, 567 (9th Cir.1984).
The ALJ properly denied Greenwalt-Baltrons’ request for a supplemental hearing. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir.1996); Copeland v. Bowen, 861 F.2d 536, 539 (9th Cir.1988).
We conclude that Greenwalt-Baltrons’ ineffective assistance of counsel claim is without merit. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.1985).
We decline to address Greenwalt-Baltrons’ arguments raised for the first time on appeal. See Macri v. Chater, 93 F.3d 540, 544 n. 3 (9th Cir.1996); Abex Corp. v. Ski’s Enters., 748 F.2d 513, 516 (9th Cir.1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.